Citation Nr: 0005768	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for acute infectious 
hepatitis, with gastroesophageal reflux disease and history 
of hepatic cyst, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1945 to February 
1947.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of January 1996 from 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased (compensable) evaluation for hepatitis. 

In January 1999, the Board remanded the case to the RO for 
additional RO development of the issue.  In a September 1999 
rating decision, the RO granted an increased evaluation for 
residuals of acute hepatitis, to include gastroesophageal 
reflux disease and history of hepatic cyst to 10 percent 
disabling following additional development and consideration 
of the issue, as requested by the Board in its remand.  The 
case is now returned to the Board for further consideration.

The Board observes that prior to certification of this 
appeal, a medical report of bladder surgery performed in June 
1999 was printed out in January 2000, after the most recent 
supplemental statement of the case without a waiver of 
consideration of such evidence by the RO.  This evidence is 
strictly limited to bladder pathology and treatment and does 
not appear pertinent to the issue on appeal; therefore there 
is no prejudice to the veteran by proceeding with this matter 
without remanding for RO review of the additional evidence.  
38 C.F.R. § 19.37 (1999). 


FINDINGS OF FACT

The veteran's residuals of acute hepatitis, with 
gastroesophageal reflux disease and history of hepatic cyst 
are manifested by daily abdominal pain consisting of 
periumbilical bloating; tenderness with at least 2 to 3 times 
a week symptoms of gastroesophageal reflux disease, with 
acids and belching in the chest.

CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for the veteran's acute infectious hepatitis, with 
gastroesophageal reflux disease and history of hepatic cyst 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in essence, that his residuals of acute 
hepatitis are more severe than currently evaluated.  

Service medical records reflect that the veteran was 
diagnosed with acute infectious hepatitis in October 1946, 
following complaints of abdominal pain and symptoms of 
jaundice.  

In January 1950 the veteran was treated for enteritis 
following complaints of abdominal pain of undetermined cause.  

By rating decision of March 1950, the Chicago, Illinois RO 
granted service connection for hepatitis, acute, infectious, 
and assigned a noncompensable evaluation thereto.  The 
noncompensable evaluation was confirmed and continued by 
subsequent rating decisions, and was upheld by the Board in a 
January 1993 decision.  The noncompensable evaluation has 
been confirmed and continued by the January 1996 rating 
decision currently on appeal.

VA treatment records from the 1980's through the 1990's 
contain a lengthy treatment history for a variety of medical 
problems.  Recurring complaints of abdominal problems, 
attributed to diverse etiologies other than hepatitis, were 
noted from the mid-1980's through 1990.

In November 1986, the veteran underwent a cholecystscectomy 
for a diagnosis of chronic cholecystitis with associated 
abdominal pain.  In May 1988 he was hospitalized with dysuria 
and abdominal pain and was diagnosed with benign prosthetic 
hyperplasia, bladder neck contracture and acute urinary tract 
infection, for which he underwent a cystourethroscope.  A 
September 1989 treatment record revealed findings of a cyst 
of the liver on computerized tomography (CT) study.  From 
March 1990 to April 1990, he was hospitalized for chronic 
abdominal pain and history of weight loss and was eventually 
diagnosed with hemophagic pancreatitis.  An April 1990 
ultrasound of the abdomen showed some loss of echogenicity of 
the liver, probably representing some fatty infiltration.

Throughout the 1990's the veteran continued to have 
complaints of abdominal pain.  In February 1994, he 
complained of pain in the right upper abdomen.  He underwent 
a detailed series of diagnostic tests of the gastrointestinal 
system, genital urinary system and infectious disease 
consultation in August 1994.  The tests, which included 
colonoscopy, upper gastrointestinal series, bone scan, barium 
enema, magnetic resonance imaging of the spine, computerized 
axial tomography scan and indium scan, all failed to pinpoint 
an etiology for his abdominal complaints.  The August 1994 CT 
scan of the abdomen showed a very small cyst on the right 
lobe of the liver, unchanged from previous studies.  A 
September 1994 discharge report acknowledged the inability to 
determine a cause of the veteran's abdominal complaints.  

In a March 1995 treatment report, the veteran reported that 
the stomach would swell and he had lifelong abdominal 
distress.  In April 1995, he was hospitalized with complaints 
of diffuse, vague abdominal pain, and CT and bone scans were 
negative.  Abdominal complaints of uncertain etiology were 
reported through June 1995, with a history of their 
occurrence since he had been diagnosed with hepatitis in 
1947.  In  October 1996, the veteran was diagnosed with 
chronic abdominal pain, with a history given of cystic 
lesions of the liver and kidneys noted.  Possible irritable 
bowel syndrome was suggested, but no further investigation 
into the source of abdominal pain was advised at that time.  
He was seen in November 1996 for an episode of vomiting, and 
was diagnosed with viral syndrome.  Mild pancreatic 
insufficiency and chronic renal insufficiency could not be 
ruled out.  From November through December 1996, he was 
advised regarding his diet, and recommended to eat foods 
lower in fat and cholesterol, apparently due to concerns 
about obesity rather than gastrointestinal problems.  

At a hearing held in July 1996, the veteran testified that he 
had continuous abdominal problems ever since he was initially 
diagnosed with hepatitis.  He testified that he is restricted 
from eating fried or greasy foods due to gastrointestinal 
problems.

A VA September 1996 treatment record indicates that the 
veteran's abdominal pain may possibly be related to his 
hepatitis, as there was no other explanation for the pain 
which was said to have begun around the same time in 1947.

In March 1997, the veteran underwent a VA examination.  
Primary complaints noted were an inability to eat greasy 
food, with no history of alcohol or cigarette abuse.  Upon 
objective examination, the veteran did not know whether he 
had ever had a liver biopsy, and no hepatitis test was found 
in available records.  The liver was found to be enlarged 4 
centimeters below the costale margin and soft on examination.  
Abdominal discomfort was described as moderate to moderately 
severe, with an intolerance to greasy food noted.  Nausea was 
reported upon seeing people cook with grease or smelling 
grease, vomiting was said to occur once a month.  Appetite 
was described as poor to fair and he complained of daily 
malaise and fatigue, although no weight loss was noted.  The 
diagnosis was hepatitis, probably B, chronic.  A blood test 
revealed positive HbsAb.  

The report from the August 1999 VA examination, conducted 
pursuant to the Board's January 1999 remand instructions 
reveals a history of hepatitis and chronic, recurrent 
abdominal pain.  The veteran's extensive past medical history 
including, but not limited to, chronic renal insufficiency; 
congestive heart failure; prostate cancer; diabetes; chronic 
pancreatitis and cholecystectomy was noted.  Regarding 
hepatitis and abdominal pain, he related that in October 1946 
while on active duty, he had acute hepatitis at which time he 
became jaundiced and nauseated, with vomiting and itching all 
over his body.  A history of a three-month hospitalization 
was given.  He gave a history of being informed he had a cyst 
on the liver in the 1980's and of having undergone multiple 
tests, but did not know what type of hepatitis he had or 
whether he still has chronic hepatitis.  He denied being 
hospitalized for ascites or specific hepatitis ailment in 
several years, although he has had 52 years of chronic daily 
abdominal pain, which has been diagnosed, and explored with a 
history of multiple diagnoses given.  His daily abdominal 
pain was described as periumbilical bloating, tenderness, 
with at least 2 to 3 times a week of symptoms of 
gastroesophageal reflux, acids and belching in his chest.  He 
could not quantify the extent of pain, except to state that 
it was worse at night and it sometimes awakened him.  He was 
unaware of any certain foods that would trigger his symptoms.  
He denied diarrhea or constipation.  

The physical examination of the abdomen revealed it to be 
obese, with bulging flanks.  No hepatosplenomegaly was 
appreciated.  There was a well-healed scar, diagonally across 
the right side of the abdomen.  There was tenderness to deep 
palpation, suprapubically.  There were no masses noted.  Due 
to the obesity, it was not obvious whether there was 
underlying ascites.  The pertinent diagnosis was acute 
hepatitis in 1946, B type.  Lab results were negative for 
active hepatitis antibodies.  Also diagnosed was hepatic cyst 
by history; chronic recurrent abdominal pain due to hepatitis 
and gastroesophageal reflux symptoms due to hepatitis.  Also 
an IV contrast allergy was diagnosed.

The first opinion forwarded was that the veteran's frequency 
and degree of abdominal pain or other gastrointestinal 
disturbance are as follows: daily abdominal pain consisting 
of periumbilical bloating; tenderness with at least 2 to 3 
times a week symptoms of gastroesophageal reflux, acids and 
belching in the chest.  He could not quantify the extent of 
pain, except to state that it was worse at night and it 
sometimes awakened him.  He was unaware of any certain foods 
that would trigger his symptoms.  He denied diarrhea or 
constipation.  He would occasionally be nauseated, but 
without vomiting.  He denied melena, hematochezia or weight 
change.  

The examiner's second opinion was that the veteran's hepatic 
cyst, recurrent abdominal cyst and gastroesophageal reflux 
symptoms are all due to the service connected hepatitis.  His 
IV contrast allergy was due to an allergic reaction, not due 
to hepatitis.
 
Pursuant to the Board's remand instructions, the veteran also 
underwent a VA psychiatric examination in August 1999.  This 
examination noted a history of numerous medical problems, 
including his hepatitis, as well as other disorders such as 
cancer and intestine resection and bladder surgeries.  The 
veteran stated that all his problems were "physical" and 
that they stem from his contracting hepatitis and yellow 
fever during service.  He was noted to take numerous 
medications, none of which were said to be psychotropic 
medications.  The mental status examination revealed 
essentially normal findings, although he was noted to express 
the feeling that the government did not treat him right 
because he had contracted hepatitis and had numerous medical 
problems surrounding his gastrointestinal tract, and liver 
problems.  The examiner was unable to make an Axis I 
diagnosis of any psychiatric pathology or an Axis II 
diagnosis.  An Axis III diagnosis was made of numerous 
medical complaints, such as hepatitis and history of 
intestinal problems, gastrointestinal problems; bladder 
problems and prostate problems and skin rash.  An Axis IV 
diagnosis was rendered of psychosocial stressors, financial 
problems and having to deal with chronic numerous medical 
problems.  The Axis V Global Assessment of Functioning (GAF) 
score was 43.  

Analysis

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5017(a)(West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski,  2 Vet. App. 629 (1992).  He has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), is satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (1999).  Accordingly, ratings from 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
Instead, a single evaluation must be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (1999). 

The veteran's gastrointestinal symptoms found to be due to 
the service connected hepatitis are documented as daily 
abdominal pain was described as periumbilical bloating, 
tenderness, with at least 2 to 3 times a week of symptoms of 
gastrointestinal reflux, acids and belching in his chest.  

The rating criteria for infectious hepatitis under Diagnostic 
Code 7345 provides that a noncompensable disability rating is 
warranted where the hepatitis is healed and nonsymptomatic 
and a 10 percent rating is appropriate with demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
rating is appropriate where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (1999).

Upon review of the evidence, the Board finds that the 
evidence a 30 percent evaluation as the symptoms more closely 
approximate the severity of the overall disability which 
would meet the criteria for a 30 percent evaluation under 
Diagnostic Code 7345.  See 38 C.F.R. §§ 4.7 and 4.114 (1999).  
The veteran has had well documented instances of chronic 
abdominal pain and gastrointestinal disturbance reported 
repeatedly in the treatment records, which has necessitated 
lengthy ongoing treatment and diagnostic testing.  The 
veteran is also shown to have psychiatric distress with a GAF 
of 43 shown to be caused by his numerous medical problems, 
including hepatitis residuals, although a formal psychiatric 
disorder could not be diagnosed on the VA psychiatric 
examination of August 1999.  Thus a psychological factor, 
although not formally diagnosed as "fatigue" or "anxiety" 
is shown to be associated with the hepatitis.  This is also 
consistent with the criteria for a 30 percent evaluation 
under Diagnostic Code 7345.  

The evidence however, is not shown to meet the criteria for a 
60 percent evaluation as there is no evidence of moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
His liver is not shown to have sustained moderate damage, and 
his gastrointestinal disturbance, while recurrent, is not 
shown to be disabling or productive of a mental depression or 
fatigue.

As the veteran's hepatitis has also been diagnosed to include 
gastrointestinal reflux, the Board will consider whether a 
separate evaluation for gastrointestinal reflux is 
appropriate.  Gastrointestinal reflux is a disorder of the 
esophagus, and is rated under the code for stricture of the 
esophagus.  38 C.F.R. § 4.114, Diagnostic Code 7203 (1999).  
This particular code is not included among the diagnostic 
codes that is not to be combined with Diagnostic Code 7345, 
therefore a separate evaluation for a disorder of the 
esophageus can be considered.  See 38 C.F.R. § 4.114 (1999).  
See also, Esteban v. Brown 6 Vet. App. 259 (1994). 

Where stricture of the esophagus is moderate, a 30 percent 
rating is assigned; where severe, permitting liquids only, a 
50 percent rating is assigned.  38 C.F.R. § 4.114, Diagnostic 
Code 7203.  Based on the findings of the August 1999 
examination and the VA treatment records, the Board does not 
find the veteran's gastrointestinal reflux, which is 
manifested by at least 2 to 3 times a week of symptoms of 
acids and belching in his chest, to be equivalent to a 
moderate stricture of the esophageus, for a 30 percent 
evaluation, the lowest compensable evaluation available under 
Diagnostic Code 7203.  Accordingly, pursuant to the codes for 
stricture of the esophagus, a compensable rating is not 
assignable.  38 C.F.R. § 4.31 (1999).


ORDER

An increased evaluation of 30 percent for residuals of 
hepatitis, with gastrointestinal reflux is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

